UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2059



BERTHA R. LAWSON,

                                               Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, SECRETARY OF VETERANS
AFFAIRS, Department of Veterans Affairs,

                                                Defendant - Appellee,

          and


HERSHEL GOBER, Acting Secretary, Department of
Veterans Affairs,

                                                            Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-851-7)


Submitted:   December 17, 2001             Decided:   January 14, 2002


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bertha R. Lawson, Appellant Pro Se. John Francis Corcoran, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bertha Ruth Lawson appeals the district court’s order granting

summary judgment to the Secretary of Veterans Affairs on her claims

of discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 1994 & Supp. 2001), the Rehabilitation Act of 1973,

29 U.S.C.A. §§ 701-797 (West 1999 & Supp. 2001), and the Americans

with Disabilities Act (“ADA”), 42 U.S.C.A. §§ 12101-12213 (West

1995 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court. Lawson v. Principi,

No. CA-00-851-7 (W.D. Va. Aug. 21, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                 2